Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Whai (US 6,430,640) in view of Akashi (US 2002/0198924 A1).


As to claim 1, Whai teaches an information processing apparatus comprising:
a memory (CPU 104 and arbiter clients 106, 108, 110, 112. For example, system bus 114 may be a memory bus that may provide access to one or more nonvolatile memory components of embedded controller, [16]-[18]); and
a plurality of processors  couple to the memory( system bus 114 may be any appropriate electronic communication path communicatively coupled to CPU 104 and arbiter clients 106, 108, 110, 112. For ) configured to
set an allocation order with respect to the plurality of processors operating mode (high-priority operations) (in some multi-processor environments, certain operations, or certain types of operations, may be deemed high-priority operations, col. 14, line 54 – col. 15, line 4; the priority value 410 is a value determined by processor 400 based on the operations being performed by processor, col. 14, line 54 – col. 15, line 4;  processors performing these high-priority operations may assign themselves a higher priority for access to the bus or other shared resource… Other factors can also be used to determine the priority of a processor such as, for example, an amount of data to be transferred by a processor, the length of time that a processor has been unsuccessfully arbiting for bus access, the amount of time the processor has been performing a given function, col. 14, line 54 – col. 15, line 4), and
allocate the plurality of processors to processes according to the allocation order (As the processors' needs change or the importance or priority of their respective tasks change, the access priorities can also change to allow access to be granted more in accordance with the relative needs of the processors,  col. 15, lines 1-4).
Akashi teaches obtain, from setting information editable by a user, an operating mode indicating a kind of characteristic selected from among a plurality of kinds of characteristics by the user, each of the plurality of kinds of characteristics being a characteristic measured with respect to a respective different kind of performance on the plurality of processors (Processing performance of a computer is determined by processing performance inside a processor and processing performance outside the processor ; the processor has one or more performance measuring circuits comprising a pair of a performance measuring data register for counting the number of times a specific event has taken place from among a plurality of events that have taken place in the processor, paragraph [18])
set an allocation order with respect to the plurality of processors based on an by using the kind of characteristic indicated by the obtained operating mode (a processor, to which the process is assigned, is selected with priority on the basis of the processor operation characteristics of the process that have been recorded on said file system, claims 6-12).
Whai into the modified of Akashi to allow efficiency assign order to processors by using obtaining performance of computers ;thereby, improve performance.

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Whai (US 6,430,640) in view of Akashi (US 2002/0198924 A1) further in view of Chun (US 2016/0239442 A1).
As to claim 2, Whai does not explicitly teach the wherein the one of the plurality of processors is configured to:
refer to rule definition that defines priorities on the plurality of characteristics in association with the operating mode; and
 set the allocation order based on a characteristic with a highest priority. 
a static priority scheme, a prioritized round robin scheme, or a prioritized ping-pong scheme, [42]) in association with the operating mode set ("go now" or a "wait") the allocation order based on a characteristic with a highest priority (which specifies a "go now" or a "wait" action (column 1808) based on various combinations of the CPU load (column 1802), the GPU load (column 1804), and the MPU load, [67]; CPU idle time, when CPU 106 has less load, allowing critical, high-priority tasks to be completed, or according to other priority schemes, any of which may be embodied in priority table, [37]; each processor type (e.g., CPU, GPU, MPU, etc.) may be assigned a priority according to a predefined priority scheme, [63]; priority table 202 comprising priority values for combinations of temperature values (column 1004) and CPU percentage loads (row 1002). For example, the priority value for a temperature value of 85 degrees and a CPU load of 80% may be assigned the highest priority level (priority=0) because of heavy CPU load and high DRAM temperatures, [47]; each processor type (e.g., CPU, GPU, MPU, etc.) may be assigned a priority according to a predefined priority scheme… the MPU 1404 may be assigned a "highest priority", [63]).
    It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of refer to rule definition that defines priorities on the plurality of Whai into the modified to provide an effective maintenance events; thereby, improving CPU process memory more efficiency.

As to claim 6, Chun teaches wherein the process further comprising:
Chun teaches refer to rule definition (predefined priority scheme)that defines priorities on the plurality of characteristics (a static priority scheme, a prioritized round robin scheme, or a prioritized ping-pong scheme, [42]) in association with the operating mode set ("go now" or a "wait") the allocation order based on a characteristic with a highest priority (which specifies a "go now" or a "wait" action (column 1808) based on various combinations of the CPU load (column 1802), the GPU load (column 1804), and the MPU load, [67]; CPU idle time, when CPU 106 has less load, allowing critical, high-priority tasks to be completed, or according to other priority schemes, any of which may be embodied in priority table, [37]; each processor type (e.g., CPU, GPU, MPU, etc.) may be assigned a priority according to a predefined priority scheme, [63]; priority table 202 comprising priority values for combinations of temperature values (column 1004) and CPU percentage loads (row 1002). For example, the priority value for a temperature value of 85 degrees and a CPU load each processor type (e.g., CPU, GPU, MPU, etc.) may be assigned a priority according to a predefined priority scheme… the MPU 1404 may be assigned a "highest priority", [63]).

As to claim 10, Chun teaches Chun teaches refer to rule definition (predefined priority scheme)that defines priorities on the plurality of characteristics (a static priority scheme, a prioritized round robin scheme, or a prioritized ping-pong scheme, [42]) in association with the operating mode set ("go now" or a "wait") the allocation order based on a characteristic with a highest priority (which specifies a "go now" or a "wait" action (column 1808) based on various combinations of the CPU load (column 1802), the GPU load (column 1804), and the MPU load, [67]; CPU idle time, when CPU 106 has less load, allowing critical, high-priority tasks to be completed, or according to other priority schemes, any of which may be embodied in priority table, [37]; each processor type (e.g., CPU, GPU, MPU, etc.) may be assigned a priority according to a predefined priority scheme, [63]; priority table 202 comprising priority values for combinations of temperature values (column 1004) and CPU percentage loads (row 1002). For example, the priority value for a temperature value of 85 degrees and a CPU load of 80% may be assigned the highest priority level (priority=0) because of heavy CPU load and high DRAM temperatures, [47]; ).

Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Whai (US 6,430,640) in view of view of Huang (US 20140304673 A1).
As to claim 3, Whai do not teach wherein the one of the plurality of processors is configured to when the one of the plurality of processors detects a change in a configuration of at least one processor among the plurality of processors; measure the plurality of characteristics with respect to the plurality of processors. However, Huang teaches the one of the plurality of processors is configured to when the one of the plurality of processors detects a change in a configuration of at least one processor among the plurality of processors (modify a circuit design of the integrated circuit to compensate for an impact of layout parameters of the circuit design, [48]), measure the plurality of characteristics with respect to the plurality of processors(generate at least one recommended layout parameter of an integrated circuit device within the integrated circuit; calculate a circuit performance parameter of the integrated circuit using the at least one recommended layout parameter, [48]).
   	 It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to allow to repeated calculate until the circuit performance parameters meet the requirement of the design specification; thereby, improve system performance.

As to claim 7, Huang teaches when the one of the plurality of processors detects a change in a configuration of at least one processor among the plurality of processors (modify a circuit design of the integrated circuit to compensate for an impact of layout parameters of the circuit design, [48]), measure the plurality of characteristics with respect to the plurality of processors (generate at least one recommended layout parameter of an integrated circuit device within the integrated circuit; calculate a circuit performance parameter of the integrated circuit using the at least one recommended layout parameter, [48]).

As to claim 11, Huang teaches measure the plurality of characteristics with respect to the plurality of processors (generate at least one recommended layout parameter of an integrated circuit device when the one of the plurality of processors detects a change in a configuration of at least one processor among the plurality of processors (modify a circuit design of the integrated circuit to compensate for an impact of layout parameters of the circuit design, [48]), ).

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being patentable over Whai (US 6,430,640)in view of Akashi (US 2002/0198924 A1) further in view of Steedman (US 2018/0121380 A1).
As to claim 4, Whai and Akashi do not teach wherein the one of the plurality of processors is configured to when the one of the plurality of processors detects a change of the operating mode, set the allocation order with respect to the plurality of processors based on a changed operating mode. However, Steedman teaches one of the plurality of processors is configured to when the one of the plurality of processors detects a change of the operating mode, set the allocation order with respect to the plurality of processors based on a changed operating mode (programmable priority order of TABLE 1, each arbiter client 106, 108, 110, 112, 113 has a programmable priority order (programmed at the respective priority register for each client) as well as associated modes of operation associated with CPU 104 the NVMSCANNER peripheral has the capability to change system priority based on whether it is operating in a "STALL" mode (e.g., halting the CPU), a "STEAL" mode (e.g., accessing the system bus without affecting the CPU), [15], [18]-[20]).
    It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of one of the plurality of processors is configured to when the one of the plurality of processors detects a change of the operating mode, set the allocation order with respect to the plurality of processors based on a changed operating mode as taught by Steedman into the modified of Whai and Akashi to allows embedded controller to arbitrate access to system bus  according to the programmed priority order. 

As to claim 8, Steedman teaches when one of the plurality of processors detects a change of the operating mode, set the allocation order with respect to the plurality of processors based on a changed operating mode (programmable priority order of TABLE 1, each arbiter client 106, 108, 110, 112, 113 has a programmable priority order (programmed at the respective priority register for each client) as well as associated modes of operation associated with CPU 104 (e.g., STALL, STEAL), paragraph [20-220; the NVMSCANNER peripheral has the 
As to claim 12, Steedman teaches, set the allocation order with respect to the plurality of processors based on a changed operating mode, when the one of the plurality of processors detects a change of the operating mode(the NVMSCANNER peripheral has the capability to change system priority based on whether it is operating in a "STALL" mode (e.g., halting the CPU), a "STEAL" mode (e.g., accessing the system bus without affecting the CPU), [15], [18]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMQUY TRUONG/Primary Examiner, Art Unit 2195